DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. The applicant’s arguments are not persuasive because the applicant did not point out how the idea of connecting to a duplicate representation in response to detecting the movement of the physical IMO, as claimed, is supported by the applicant’s disclosure.  In other words, paragraph 44 allows for support for the claimed third network connection but it does not provide any support for the idea of also connecting to the at least one duplicate representation as part of the same action.  The “connecting the at least one duplicate representation” limitation is claimed as being tied to the “establishing an maintaining a third network connection” limitation.  The “establishing and maintaining the third network connection” limitation occurs only after the movement is detected and the target edge is identified.  The applicant has not disclosed that a connection to “the at least one duplicate representation” is also tied to these steps as covered by the claims.   Paragraphs 38 describes a duplicate representation and paragraph 32 describes how representations can have connections between them however none of these paragraphs discuss “connecting to at least one duplicate representation” “in response to detecting the movement of the physical IMO”.  The applicant is claiming a causal scenario that was not originally disclosed.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 8, 9, 11, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8 recite the following limitations:
	creating at least one duplicate representation instance of the physical IMO and establishing a second connection between the digital representation instance of the physical IMO and the at least one duplicate representation; 

 in response to detecting the movement of the physical IMO: 
identifying a target edge cloud of the distributed cloud computing environment for coverage of the physical IMO; and 2Attorney Docket No.: 064731.1228 App. Ser. No.: 16/298,578 
establishing and maintaining a third network connection between the digital representation instance of the physical IMO and the physical IMO using the target edge cloud, the third network connection being different from the first network connection and the second connection, and connecting the at least one duplicate representation.


Paragraph 38 describes duplicate instances as follows:
[0038] In some examples, in response to detecting the movement of the particular physical IMO 203, or changing service needs of the particular physical IMO 203, the duplication component 330 of the particular DR instance 260 facilitate creation of a copy of the particular DR instance 260. That is, the particular DR instance 260 ("host DR instance") creates one or more self-copies ("duplicate DR instance(s)"). The DR arbiter 206 can establish and maintain a network connection between the copy of the particular DR instance 260 and the particular physical IMO 203. The duplicate DR instance 260 can reside in the same edge cloud as the host DR instance 260, or is dispatched to one or more different edge clouds. The duplicate DR instance 260 and the host DR instance 260 can collaborate to collectively provide service to the particular physical IMO 203. In some examples, the network connection between the host DR instance 260 and the particular physical IMO 203 using the edge cloud is maintained. In some examples, the duplicate DR instances can perform pre-processing work (that have migrated to the target edge cloud) prior to the physical IMO 203 being serviced by the target edge cloud.

There is no disclosure that both a second connection established between the digital representation instance of the physical IMO and the at least one duplicate instance and then the duplicate representation is further connected in response to detecting the movement of the physical IMO.  Paragraph 38 describes that, “The duplicate DR instance and the host DR instance can collaborate to collectively provide service to the particular physical IMO”.  This could presumably cover the establishment of the second connection between the digital representation instance of the physical IMO and the at least one duplicate representation but there is no suggestion of a second connection in the context of the current claim.  Paragraph 38 further states that the duplicate instance can perform pre-processing but this is clearly done prior to migration.  There is no suggestion of the claim language which covers a connection to the duplicate representation in response to detecting a movement of the physical IMO from coverage of the particular edge cloud as covered by the amended final limitation.
The applicant did not point out how the idea of connecting to a duplicate representation in response to detecting the movement of the physical IMO, as claimed, is supported by the applicant’s disclosure.  In other words, paragraph 44 allows for support for the claimed third network connection but it does not provide any support for the idea of also connecting to the at least one duplicate representation as part of the same action.  The “connecting the at least one duplicate representation” limitation is claimed as being tied to the “establishing and maintaining a third network connection” limitation.  The “establishing and maintaining the third network connection” limitation occurs only after the movement is detected and the target edge is identified.  The applicant has not disclosed that a connection to “the at least one duplicate representation” is also tied to these steps as covered by the claims.   Paragraphs 38 describes a duplicate representation and paragraph 32 describes how representations can have connections between them however none of these paragraphs discuss “connecting to at least one duplicate representation” “in response to detecting the movement of the physical IMO”.  The applicant is claiming a causal scenario that was not originally disclosed.
It is the Examiner’s conclusion that the applicant did not have possession of the claimed invention as amended on 11/23/2021.  Though the features of a second connection to a duplicate representation and a third network connection through the new edge are supported by the disclosure, the relationship claimed where the second connection is tied to the detection of movement and the establishment of the third network connection is not shown to be possessed by the original disclosure.  It is the relationship and context of the currently claimed limitations that is not supported.  Therefore the Examiner has concluded that the applicant was not in possession of the claimed invention based on the guidance given in sections 2163 and 2163.04.  In this case the Examiner is pointing out how “the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application” and the Examiner is “presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure the description of the invention defined by the claims”.

Prior Art
	Claims 1 and 8 could not be rejected by the prior art.  The prior art did not teach or suggest the establishment of the second connection, as defined by the claim, in the context of detecting movement of the physical IMO and the establishment of the third connection in the context claimed.  The office action mailed on 8/23/2021 shows that the second connection and third connection themselves are obvious but the context in which they are related by the claim amendment made on 11/23/2021 is not shown to be obvious.  The claims are not indicated as allowable however because the Examiner does not believe that the applicant possessed such a context covered by the claims in their original disclosure.  Therefore, the claims are subject to a written description rejection for claiming a scope that was not originally contemplated by the original disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442